DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Status of Application
	Claims 1-8 and 11-12 are under consideration.
	This Official action is final.  
The claims remain unchanged.  
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 (FELTES). 
Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable KOCH, BASIS OF STABILITY OF AMINE SALTS OF LINOLEIC ACID, JOURNAL OF FOOD SCIENCE-Volume 36 (1977) (KOCH) in view of SOLVAL et. Al., , Spray drying technology for the production and processing of microencapsulated omega-3 fish oil with egg powder, 2011, Louisiana State University, LSU Digital Commons accessed at https://digitalcommons.lsu.edu/gradschool_theses (SOLVAL).). 
As to claims 1 and 5, KOCH teaches a process for producing amino salts of polyunsaturated omega-6 fatty acids.  KOCH provides a lysine composition and mixes the polyunsaturated fatty acid an aqueous the ingredients in an aqueous solution (pg. 482, left column, EXPERIMENTAL and middle 
KOCH does not teach spray drying the composition. 
However, SOLVAL teaches that omega fatty acids can be sprayed in a solution.  At the bottom of page  14, SOLVAL teaches that spray drying is a technology used to preserve foods. The core of this technique is spraying a feed material in a liquid state into a hot drying medium (temperature ranging from 100 to 300°C) in which liquid (often water) is evaporated. The final product of a spray drying process is a dried form of powders, granules or agglomerates, depending upon the physical and chemical properties of the feed, the dryer design and operation. Evaporation of water from the droplets is facilitated by heat and vapor transfer through/from the droplets. It is believed that the wet-bulb temperature of the droplets is in the range of 30- 50°C and total duration of drying is only a few seconds (Schuck et al., 2009). 
Spray dried food powders show high storage stability, good handling characteristics (for some applications) and minimized transportation weight in comparison with liquid concentrates (Obón et al., 2009). Spray drying is a common method of encapsulation of food ingredients in the food industry. Several studies have demonstrated the efficiency of spray drying to encapsulate food products such as carotenoids, vitamins, minerals, flavors, polyunsaturated oils, enzymes and probiotic microorganisms. It would have been obvious to spray dry the solution of KOCH to preserve the composition. 
Thus, it would have been obvious to spray dry the product of KOCH to preserve the product, as taught by SOLVAL. 
As to claim 2, KOCH teaches that the solution of linoleic acid and lysine is equimolar (see pg. 484, Conclusion). 

As to claim 4, KOCH teaches that lysine of high purity was used. It would have been obvious to use lysine of 99% purity (pg. 482, left column, Experimental). 
Claims 6-8 recite that the starting composition is a food, nutraceutical or pharmaceutical, respectively.  No additional ingredients are recited in any of claims 6-8.   KOCH teaches using linoleic acid linoleic and linolenic (KOCH, See Experimental section), as noted above.  It would have been obvious to use sources that contain these ingredients as the starting composition.  This includes a food, nutraceutical or pharmaceutical. 
AS to claim 10, KOCH teaches that linolenic acid can be used (see page 1, Experimental section).    Linolenic acid is a type of fatty acid. It can refer to either of two octadecatrienoic acids (i.e., α or γ), or a mixture of the two. It would have been obvious to use gamma-linolenic as linolenic acid only comes in one of two forms or a mixture of the two. 


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOCH as applied to claims 1-10 above, and further in view of Jukes et al, The combination of certain fatty acids with lysine, arginine and salmine, J. Biol. Chem. 1935, 110:9-16 (JUKES).
KOCH is cited for the reasons noted above but silent to including alcohol in the solution. 
Claims 11 and recite mixing an aqueous-alcoholic solution of the starting composition and lysine composition and that the aqueous-alcoholic solution comprises 20 to 90 wt. % water and 80 to 10 wt. % alcoholic solvent.

It would have been obvious to provide ethanol in the solution of KOCH as a solvent to help with solubility.

Response to Arguments
Applicant's arguments filed October 6, 2020 have been fully considered but they are not persuasive. 
The applicant argues that one of ordinary skill in the art would have expected the solid lysine salt of linoleic acid, to remain vulnerable to oxidation, simply at a reduced rate relative to the free unsaturated fatty acid. As the solid lysine salt of linoleic acid is recognized to undergo oxidation upon storage, there would have been no motivation to conduct spray drying on a solution of lysine and a polyunsaturated Q-6 fatty acid.
However, both KOCH and SOLVAL discuss the need to inhibit oxidation. The applicant cites several passages (i.e., Schuck et al., Patel et al., and Chang) but this neglects that SOLVAL overcomes these concerns and still spray dries a polyunsaturated fatty acid composition. 
In further response to applicant’s arguments, it is noted that the prior art acknowledged these concerns but nonetheless proceeds with spray drying - Matsuno et al., Oxidation of linoleic acid encapsulated with gum arabic or maltodextrin by spray-drying, Mar-Apr 2002;19(2):181-9 and Ibuki et al, Spray-Dried Gliadin Powders Inclusive of Linoleic Acid (Microcapsules): Their Preservability, Digestibility and Application to Bread Making, Agricultural and Biological Chemistry, Volume 51, Issue 12, 1 December 1987, Pages 3301–3307.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant also argues that SOLVAL discloses spray drying an emulsion of polyunsaturated oil, not a solution.  However, SOLVAL remains similar to the claimed invention that a polyunsaturated fatty acid and water must be spray dried. One skilled in the art would not have been dissuaded from using a solution with a fatty acid and water.  It is acknowledged that applicant argues that emulsions fall completely outside the scope of the claims but the applicant fails to explain how a water insoluble fatty acid simply remains in “solution” or at least why an emulsion would behave differently than such a “solution”. 
The applicant also argues that “polyunsaturated oils” is generic, and there is no disclosure or suggestion in SOLVAL of a polyunsaturated fatty acid. However, as noted above, KOCH teaches this feature and the need to stabilize the composition.
Applicant notes that the asserted motive to “improve solubility” presupposes a solubility issue with the lysine salt of linolenic acid as disclosed by KOCH et al. Specifically, column 2 of page 482 states that 0.005 mole of lysinium linoleate was dissolved in water prior to formation of an insoluble calcium salt. As there is no reason to improve the aqueous solubility of lysinium linoleate, there is no motivation to include an alcohol, as disclosed by Jukes et al. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” However, this disregards the teachings of SOLVAL.  In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 


Conclusion
NO ALLOWABLE SUBJECT MATTER FOUND
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         /DONALD R SPAMER/Primary Examiner, Art Unit 1799